SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

819
KA 10-02063
PRESENT: SCUDDER, P.J., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MARQUEZ MACK, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered June 4, 2010. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the second degree (Penal Law §
160.10 [2] [b]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
the right to appeal (see generally People v Lopez, 6 NY3d 248, 256),
and that valid waiver forecloses any challenge by defendant to County
Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833;
People v Velardi, 93 AD3d 1238, 1239). The waiver also encompasses
defendant’s challenge to the severity of the sentence (see Lopez, 6
NY3d at 255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court